 

Exhibit 10.7

    

THIS WARRANT AND ANY SHARES ACQUIRED UPON THE EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE
SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION
THEREFROM UNDER SUCH ACT AND ANY APPLICABLE STATE SECURITIES LAWS. 

 

THE HOLDER OF THIS WARRANT IS ENTITLED TO THE BENEFITS OF THE AMENDED AND
RESTATED LOCK-UP AGREEMENT DATED AS OF MARCH [25],  2013 AMONG THE COMPANY AND
THE RESTRICTED STOCKHOLDERS (AS DEFINED THEREIN).  



This Warrant is issued in replacement of the original Warrant certificate issued
on February 21, 2012, pursuant to the Securities Purchase Agreement dated as of
February 21, 2012, as amended from time to time (the “Purchase Agreement”), and
any replacement certificate issued with respect thereto prior to the date
hereof.  If any provision of this Warrant is found to conflict with the Purchase
Agreement, the provisions of such Purchase Agreement shall prevail.    

 



 

 

No. WR-[ ]CUSIP: 98919T 118

 

ZaZa Energy Corporation

 

COMMON STOCK PURCHASE WARRANT

 

 

ZaZa Energy Corporation, a Delaware corporation (together with any corporation
which shall succeed to or assume the obligations of ZaZa Energy Corporation
hereunder, the "Company"), hereby certifies that, for value received, [____]
(the "Investor"), or its assigns, is entitled, subject to the terms set forth
below, to purchase from the Company at any time during the Exercise Period (as
defined in Section 12 hereof) up to [  ] fully paid and non-assessable shares of
Common Stock (as defined in Section 12 hereof), at a purchase price per share
equal to the Exercise Price (as defined in Section 12 hereof).  The number of
shares of Common Stock for which this Warrant is exercisable and the Exercise
Price are subject to adjustment as provided herein.

 

This Warrant is issued pursuant to the Securities Purchase Agreement (as amended
and in effect from time to time, the "Purchase Agreement"), dated as of February
21, 2012, between the Company and the purchasers named therein, a copy of which
is on file at the principal office of the Company.  The holder of this Warrant
shall be entitled to all of the benefits and shall be subject to all of the
obligations of the Purchase Agreement.

 

1.DEFINITIONS.  Terms defined in the Purchase Agreement and not otherwise
defined herein are used herein with the meanings so defined.  Certain terms are
used in this Warrant as specifically defined in Section 12 hereof.

 





A/75465809.2 

--------------------------------------------------------------------------------

 

 

--

 

 

2.EXERCISE OF WARRANT.

 

            2.1.            Exercise.  This Warrant may be exercised prior to
its expiration pursuant to Section 2.5 hereof by the holder hereof at any time
or from time to time during the Exercise Period, by submitting the form of
subscription attached hereto (“the Exercise Notice”) duly executed by such
holder, to the Company at its principal office, indicating whether the holder is
electing to purchase a specified number of shares by paying the Aggregate
Exercise Price as provided in Section 2.2 or is electing to exercise this
Warrant as to a specified number of shares pursuant to the net exercise
provisions of Section 2.3.  On or before the first Trading Day following the
date on which the Company has received the Exercise Notice, the Company shall
transmit by facsimile an acknowledgement of confirmation of receipt of the
Exercise Notice.    This Warrant shall be deemed exercised for all purposes as
of the close of business on the day on which the holder has delivered the
Exercise Notice to the Company.  The Aggregate Purchase Price, if any, shall be
paid by wire transfer to the Company within two business days of the date of
exercise and prior to the time the Company issues the certificates evidencing
the shares issuable upon such exercise.  In the event the Warrant is not
exercised in full, the Company may, at its expense, require the Holder, after
such partial exercise, to promptly return this Warrant to the Company and the
Company will forthwith issue and deliver to or upon the order of the holder
hereof a new Warrant or Warrants of like tenor, in the name of the holder hereof
or as such holder (upon payment by such holder of any applicable transfer taxes)
may request, calling in the aggregate on the face or faces thereof for the
number of shares of Common Stock equal (without giving effect to any adjustment
therein) to the number of such shares called for on the face of this Warrant
minus the number of such shares (without giving effect to any adjustment
therein) for which this Warrant shall have been exercised.

 

2.2.Payment of Exercise Price by Wire Transfer.   If the holder elects to
purchase a specified number of shares by paying the Aggregate Exercise Price,
the holder shall pay such amount by wire transfer of immediately available funds
to an account designated in advance by the Company.

 

2.3.Net Exercise.  The holder may also elect to exercise this Warrant at any
time or from time to time, by receiving shares of Common Stock equal to the
number of shares determined pursuant to the following formula:

X  =   Y (A - B)

           A

where,

X =            the number of shares of Common Stock to be issued to Holder;

Y =            the number of shares of Common Stock as to which this Warrant is
to be exercised (as indicated on the subscription form);

A =            the volume weighted average price of the Common Stock quoted on
the Nasdaq Capital Market or any other U.S. exchange on which the Common Stock
is listed, whichever is applicable, as posted by Bloomberg L.P. (or such other
reference reasonably relied upon by the Company if not so published) for the
five (5) Trading Days ending on the Trading Day immediately preceding the date
of exercise; and

B =the Exercise Price.

 

2.4.Antitrust Notification.  If the holder of this Warrant determines, in its
sole judgment upon the advice of counsel, that an exercise of this Warrant
pursuant to the terms hereof would be



 

A/75465809.2 

--------------------------------------------------------------------------------

 

 

--

 

 

subject to the provisions of the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended (the "HSR Act"), the Company shall file, within seven (7)
business days after receiving notice from such holder of the applicability of
the HSR Act and a request to so file, with the United States Federal Trade
Commission (the "FTC") and the United States Department of Justice (the "DOJ")
the notification and report form and any supplemental information required to be
filed by it pursuant to the HSR Act in connection with the exercise of this
Warrant.  Any such notification and report form and supplemental information
will be in full compliance with the requirements of the HSR Act.  The Company
will furnish to such holder promptly (but in no event more than five (5)
business days) such information and assistance as such holder may reasonably
request in connection with the preparation of any filing or submission required
to be filed by such holder under the HSR Act.  The Company shall respond
promptly after receiving any inquiries or requests for additional information
from the FTC or the DOJ (and in no event more than three (3) business days after
receipt of such inquiry or request).  The Company shall keep such holder
apprised periodically and at such holder's request of the status of any
communications with, and any inquiries or requests for additional information
from, the FTC or the DOJ.  The Company shall bear all filing or other fees
required to be paid by the Company and such holder (or the "ultimate parent
entity" of such holder, if any) under the HSR Act or any other applicable law in
connection with such filings and all costs and expenses (including, without
limitation, reasonable attorneys' fees and expenses) incurred by the Company and
such holder in connection with the preparation of such filings and responses to
inquiries or requests.  In the event that this Section 2.4 is applicable to any
exercise of this Warrant, the purchase by such holder of the Exercise Shares
subject to such exercise, and the payment by such holder of the Exercise Price
therefor, shall be subject to the expiration or earlier termination of the
waiting period under the HSR Act (with the exercise date of this Warrant being
deemed to be the date immediately following the date of such expiration or early
termination).



 

2.5.Termination.  This Warrant shall terminate upon the earlier to occur of (i)
exercise in full or (ii) the expiration of the Exercise Period.

 

2.6Required Conversion.  If (a) for a forty-five (45) consecutive Trading Day
period from and after the date that is forty-five (45) Trading Days prior to the
third anniversary of the Closing but prior to the expiration of this Warrant,
the daily volume weighted average price of the Common Stock quoted on the Nasdaq
Capital Market or any other U.S. exchange on which the Common Stock is listed,
whichever is applicable, as posted by Bloomberg L.P. (or such other reference
reasonably relied upon by the Company if not so published) is greater than or
equal to $10.00 per share and (b) for each of those forty-five (45) consecutive
trading days at least an average of Fifty Thousand (50,000) shares of the Common
Stock are traded per day during such period (in each case, as appropriately
adjusted for stock splits, combinations, reorganizations, reclassifications and
the like) (the “Early Termination Event”), then the Company shall have the
right, by giving written notice in accordance with Section 18 of the Early
Termination Event to the Holder within thirty (30) calendar days of the
occurrence of the Early Termination Event, to require such Holder to exercise
this Warrant in full pursuant to this Section 2; provided, however, that if on
any day during such forty-five consecutive Trading Day period when the condition
set forth in the preceding clause (a) is satisfied, the condition set forth in
the preceding clause (b) is not satisfied, the Company shall be entitled to
treat such day as if it was not a Trading Day for the purposes of determining
whether an Early Termination Event has occurred.  If, on the 10th business day
following written notice from the Company notifying the Holder of the occurrence
of the Early Termination Event, the Holder has not elected to exercise this
Warrant in full for all the then unexercised Warrant Shares, this Warrant shall
be deemed automatically exercised on such 10th business day pursuant to the net
exercise provisions in Section 2.3 above; provided, however, that until the
Holder has complied with the Warrant delivery



 

A/75465809.2 

--------------------------------------------------------------------------------

 

 

--

 

 

and any other obligations under Section 2.1, the Company shall have no
obligation to deliver share certificates.

 

3.REGISTRATION RIGHTS.  The holder of this Warrant has certain rights to require
the Company to register its resale of the Warrant Shares under the Securities
Act and any blue sky or securities laws of any jurisdictions within the United
States at the time and in the manner specified in the Purchase Agreement.

 

4.DELIVERY OF STOCK CERTIFICATES ON EXERCISE.  As soon as practicable after any
exercise of this Warrant and in any event within three (3) Trading Days
thereafter, the Company shall, at its expense (including the payment by it of
any applicable issue or stamp taxes), cause to be issued in the name of and
delivered to the holder, or as the holder may direct, a certificate or
certificates evidencing the number of fully paid and nonassessable shares of
Common Stock (or Other Securities, as applicable) (which number shall be rounded
up to the nearest whole share in the event any fractional share may otherwise be
issuable upon such exercise) to which the holder shall be entitled on such
exercise, in such denominations as may be requested by the holder, which
certificate or certificates shall be free of restrictive and trading legends
(except for any such legends as may be required under the Securities Act).  In
lieu of delivering physical certificates for the shares of Common Stock (or
Other Securities) issuable upon any exercise of this Warrant, provided the
Company’s transfer agent is participating in the Depository Trust Company
(“DTC”) Fast Automated Securities Transfer (“FAST”) program or a similar
program, upon request of the holder, the Company shall use commercially
reasonable efforts to cause its transfer agent to electronically transmit such
shares of Common Stock (or Other Securities) issuable upon exercise of this
Warrant to the holder (or its designee), by crediting the account of the
holder’s (or such designee’s) broker with DTC through its Deposit Withdrawal
Agent Commission system (provided that the same time periods herein as for stock
certificates shall apply) as instructed by the holder (or its designee). 

 

5.ADJUSTMENT FOR DIVIDENDS,  DISTRIBUTIONS AND RECLASSIFICATIONS. 

 

            5.1.  Distribution of Assets; Spin-Off.  If the Company shall
declare or make any dividend or other distribution of its assets (or rights to
acquire its assets) to holders of Common Stock, by way of return of capital or
otherwise (including, without limitation, any distribution of cash, stock or
other securities, property or options by way of a Spin-Off, dividend,
reclassification, corporate rearrangement or other similar transaction, but
excluding cash dividends which are prohibited by Section 5.2 hereof and
excluding stock dividends or stock splits adjustments in respect of which are
provided for in Section 7 hereof) (a “Distribution”), at any time after the
issuance of this Warrant, then, in each such case:

 

                        (a)            (i) the Exercise Price in effect
immediately prior to the close of business on the record date fixed for the
determination of holders of Common Stock entitled to receive the Distribution
shall be reduced, effective as of the close of business on such record date, to
a price determined by multiplying such Exercise Price by a fraction of which:

 

                        (A)            the numerator shall be the Market Price
of the Common Stock on the Trading Day immediately preceding such record date
minus the Fair Market Value of the Distribution applicable to one share of
Common Stock, and

 

                        (B)            the denominator shall be the Market Price
of the Common Stock on the Trading Day immediately preceding such record date;





 

A/75465809.2 

--------------------------------------------------------------------------------

 

 

--

 

 

 

and (ii) the number of Warrant Shares obtainable upon exercise of this Warrant
shall be increased to a number of shares equal to the number of shares of Common
Stock obtainable immediately prior to the close of business on the record date
fixed for the determination of holders of Common Stock entitled to receive the
Distribution multiplied by the reciprocal of the fraction set forth in the
immediately preceding clause (i) of this Section 5.1(a); and

 

(b)Notwithstanding the provisions of the foregoing clause (a), in the event of a
Spin-Off in which the Distribution is of common stock of a subsidiary of the
Company, then (i) the Exercise Price in effect immediately prior to the close of
business on the record date fixed for the determination of holders of Common
Stock entitled to receive such Distribution shall be reduced, effective as of
the close of business on such record date, to a price determined by multiplying
such Exercise Price by a fraction of which:

 

                        (A)            the numerator shall be the Market Price
of the Common Stock on the Trading Day immediately preceding such record date
minus the Fair Market Value of the Distribution applicable to one share of
Common Stock, and

 

                        (B)            the denominator shall be the Market Price
of the Common Stock on the Trading Day immediately preceding such record date;

 

and (ii) the holder of this Warrant shall receive an additional warrant to
purchase common stock of such company, the terms of which shall be identical to
those of this Warrant, except that such warrant shall be exercisable into the
number of shares of common stock of such company that would have been issuable
or distributed to the holder of this Warrant pursuant to the Distribution had
the holder exercised this Warrant for cash for the full number of shares of
Common Stock on the face of this Warrant (notwithstanding the requirement that
this Warrant be exercised pursuant to the net exercise provisions of Section
2.3) immediately prior to such record date and with an exercise price equal to
the amount by which the Exercise Price of this Warrant was decreased with
respect to the Distribution pursuant to the terms of the preceding clause (i) of
this Section 5.1(b).

 

5.2.  Cash Dividends.  For so long as any Warrants are outstanding, no cash
dividend shall be declared or paid or set aside for payment on any shares of the
Company’s Common Stock or any parity or junior stock thereto.

 

            5.3.  Other Events.  If any event occurs of the type contemplated by
the provisions of this Section 5 but not expressly provided for by such
provisions, then the Company's Board of Directors, acting in good faith and
consistent with their fiduciary duties, shall make an appropriate adjustment in
the Exercise Price and the number of shares of Common Stock obtainable upon
exercise of this Warrant so as to protect the rights of the holders of the
Warrant.

 

6.ADJUSTMENT FOR REORGANIZATION,  CONSOLIDATION,  MERGER,  ETC.

 

6.1.  Certain Adjustments.  In case at any time or from time to time, the
Company shall (i) effect a capital reorganization, reclassification or
recapitalization, (ii) consolidate with or merge into any other person, or (iii)
transfer all or substantially all of its properties or assets to any other
person under any plan or arrangement contemplating the dissolution of the
Company, then in each such case, this Warrant shall thereafter be exercisable
for the same kind and amounts of securities (including shares of stock) or other
assets, or both, which were issuable or distributable to the holders of



 

A/75465809.2 

--------------------------------------------------------------------------------

 

 

--

 

 

outstanding Common Stock upon such reorganization, reclassification,
recapitalization, consolidation, merger or transfer, in respect of that number
of shares of Common Stock for which this Warrant could have been exercised
immediately prior to such reorganization, reclassification, recapitalization,
consolidation, merger or transfer; and, in any such case, appropriate
adjustments (as determined in good faith by the Board of Directors of the
Company) shall be made to assure that the provisions set forth herein shall
thereafter be applicable, as nearly as reasonably may be practicable, in
relation to any securities or other assets thereafter deliverable upon the
exercise of this Warrant.

 

6.2.  Continuation of Terms.  Upon any reorganization, consolidation, merger or
transfer (and any dissolution following any transfer) referred to in this
Section 6, this Warrant shall continue in full force and effect and the terms
hereof shall be applicable to the shares of stock and other securities and
property receivable on the exercise of this Warrant after the consummation of
such reorganization, consolidation or merger or the effective date of
dissolution following any such transfer, as the case may be, and shall be
binding upon the issuer of any such stock or other securities, including, in the
case of any such transfer, the person acquiring all or substantially all of the
properties or assets of the Company, whether or not such person shall have
expressly assumed the terms of this Warrant as provided in Section 8 hereof.

 

7.ADJUSTMENTS FOR ISSUANCE OF COMMON STOCK AND AMOUNT OF OUTSTANDING COMMON STOCK.

 

7.1.  General.  If at any time there shall occur any stock split, stock
dividend, reverse stock split or other subdivision of the Company's Common Stock
("Stock Event"), then the number of shares of Common Stock to be received by the
holder of this Warrant shall be appropriately adjusted such that the proportion
of the number of shares issuable hereunder to the total number of shares of the
Company (on a fully diluted basis) prior to such Stock Event is equal to the
proportion of the number of shares issuable hereunder after such Stock Event to
the total number of shares of the Company (on a fully-diluted basis) after such
Stock Event.  The Exercise Price shall be proportionately decreased or increased
upon the occurrence of any Stock Event; provided that in no event will the
Exercise Price be less than the par value of the Common Stock.

 

            7.2.            Other Securities.  In case any Other Securities
shall have been issued, or shall then be subject to issue upon the conversion or
exchange of any stock (or Other Securities) of the Company (or any other issuer
of Other Securities or any other entity referred to in Section 6 hereof) or to
subscription, purchase or other acquisition pursuant to any rights or options
granted by the Company (or such other issuer or entity), the holder hereof shall
be entitled to receive upon exercise hereof such amount of Other Securities (in
lieu of or in addition to Common Stock) as is determined in accordance with the
terms hereof, treating all references to Common Stock herein as references to
Other Securities to the extent applicable, and the computations, adjustments and
readjustments provided for in this Section 7 with respect to the number of
shares of Common Stock issuable upon exercise of this Warrant shall be made as
nearly as possible in the manner so provided and applied to determine the amount
of Other Securities from time to time receivable on the exercise of the Warrant,
so as to provide the holder of the Warrant with the benefits intended by this
Section 7 and the other provisions of this Warrant.

            7.3.            Adjustments for Dilutive and Other Events.

            (a)            Issuance of Additional Shares of Common Stock.  If at
any time on or after the Closing Day, the Company shall issue any Additional
Shares of Common Stock (including Additional



 

A/75465809.2 

--------------------------------------------------------------------------------

 

 

--

 

 

Shares of Common Stock deemed to be issued pursuant to Section 7.3(b) below), at
a price per share (the "Offering Price") which is lower than the greater of (x)
the Exercise Price or (y) 90% of the Market Price on the date of entry into the
definitive agreement providing for such issuance, then the number of shares of
Common Stock to be received by the holder of this Warrant upon the exercise
hereof shall be adjusted to that number determined by multiplying (a) the number
of shares of Common Stock purchasable hereunder immediately prior thereto by (b)
a fraction (i) the numerator of which shall be the sum of (A) the number of
shares of Common Stock Deemed Outstanding immediately prior to the issuance of
such shares of Common Stock plus (B) the number of shares of Common Stock issued
in the subject transaction and (ii) the denominator of which shall be an amount
equal to the sum of (x) the number of shares of Common Stock Deemed Outstanding
immediately prior to the issuance of such shares of Common Stock plus (y) the
quotient of (1) the Offering Price multiplied by the number of shares of Common
Stock so issued by the Company, divided by (2) the Reference Price in effect
immediately prior to the issuance of such shares.  The provisions of this
Section 7.3 shall not apply to (i) any issuance of additional Common Stock for
which an adjustment is provided under Section 7.1 hereof, and (ii) the issuance
of up to 7,000,000 shares of Common Stock, whether upon the grant of restricted
stock, the grant or exercise of options, or otherwise, pursuant to equity
compensation plans for officers, directors, employee and consultants that are
approved (or subject to approval) by the shareholders of the Company; provided
that grants of options, restricted stock grants, or other awards for not more
than 2,000,000 shares of Common Stock (as appropriately adjusted for stock
splits, combinations, reorganizations, reclassifications and the like) shall be
scheduled to vest under such equity compensation plans in any calendar year
(collectively, the “Excluded Compensation Issuances”).  When any adjustment is
required to be made to the number of shares hereunder pursuant to this Section
7.3(a), the Exercise Price shall be reduced to a price (calculated to the
nearest cent) as is equal to the quotient obtained by dividing (x) the product
of the Exercise Price multiplied by the number of shares of Common Stock
issuable upon exercise of this Warrant, in each case as in effect immediately
before such adjustment, by (y) the number of shares of Common Stock issuable
upon exercise of this Warrant immediately after giving effect to such
adjustment.

            (b)            Issue of Options and Convertible Securities Deemed
Issue of Additional Shares of Common Stock.  If the Company at any time or from
time to time on or after the Closing Day shall issue any Options (other than
Excluded Compensation Issuances) or Convertible Securities, then the maximum
number of shares of Common Stock (as set forth in the instrument relating
thereto without regard to any provision contained therein for a subsequent
adjustment of such number) issuable upon the exercise of such Options or, in the
case of Convertible Securities and Options therefor, the conversion or exchange
of such Convertible Securities, shall be deemed to be Additional Shares of
Common Stock issued as of the time of such issue, or, in case a record date
shall have been fixed for such issuance, as of the close of business on such
record date, provided that Additional Shares of Common Stock shall not be deemed
to have been issued unless the consideration per share (determined pursuant to
Section 7.3(c) below) of such Additional Shares of Common Stock would be less
than the Reference Price in effect on the date of and immediately prior to such
issue, or such record date, as the case may be, and provided further that in any
such case in which Additional Shares of Common Stock are deemed to be issued (i)
no further adjustment in the number of shares of Common Stock for which this
Warrant is exerciseable shall be made upon the subsequent issue of Convertible
Securities or shares of Common Stock upon the exercise of such Options or
conversion or exchange of such Convertible Securities, and (ii) upon the
expiration or termination of any unexercised Option, the number of shares of
Common Stock for which this Warrant is then exerciseable shall be readjusted,
and the Additional Shares of Common Stock deemed issued as the result of the
original issue of such Option shall not be deemed issued for the purpose of such



 

A/75465809.2 

--------------------------------------------------------------------------------

 

 

--

 

 

readjustment; provided,  however, that with respect to any Options or
Convertible Securities issued by the Company for which there is a subsequent
adjustment which increases the number of shares of Common Stock issuable upon
conversion or exercise of such Options or Convertible Securities or an
adjustment which decreases the exercise price or conversion price of such
Options or Convertible Securities, then an adjustment to the number of shares of
Common Stock for which this Warrant is exerciseable shall be made under this
Section 7.3 upon any such adjustment to such Options or Convertible Securities
as if such Options or Convertible Securities were deemed to have been cancelled
and reissued.

 

            (c)            Determination of Consideration.  For purposes of this
Section 7.3, the consideration received by the Company for the issue of any
Additional Shares of Common Stock shall be computed as follows:

 

            (i)            Cash and Property:  Such consideration shall:

 

                                                (A)  insofar as it consists of
cash, be equal to the total cash received by the Company, excluding amounts paid
or payable for accrued interest or accrued dividends;

 

                                                (B)  insofar as it consists of
property other than cash, be computed at the Fair Market Value thereof at the
time of entry into the definitive agreement providing for such issue determined
as provided below; and

 

                                                (C)  in the event Additional
Shares of Common Stock are issued together with other shares or securities or
other assets of the Company for consideration which covers both, be the
proportion of such consideration so received that is allocated to such
Additional Shares of Common Stock, computed as provided in or pursuant to
clauses (A) and (B) above.

 

            If the Company shall issue (or shall be deemed to issue) Additional
Shares of Common Stock for no consideration (other than Excluded Compensation
Issuances), such Additional Shares of Common Stock shall be deemed to have been
issued for consideration equal to $.01 per share.

 

                                                (ii)                Options and
Convertible Securities.  The consideration per share received by the Company for
Additional Shares of Common Stock deemed to have been issued pursuant to Section
7.3(b), relating to Options and Convertible Securities, shall be determined by
dividing

 

                                                                        (A)                              the
total amount, if any, received or receivable by the Company as consideration for
the issue of such Options or Convertible Securities, plus the minimum aggregate
amount of additional consideration (as set forth in the instruments relating
thereto, without regard to any provision contained therein for a subsequent
adjustment of such consideration) payable to the Company upon the exercise of
such Options or the conversion or exchange of such Convertible Securities, or in
the case of Options for Convertible Securities, the exercise of such Options for
Convertible Securities and the conversion or exchange of such Convertible
Securities, by

 





 

A/75465809.2 

--------------------------------------------------------------------------------

 

 

--

 

 

                                                                        (B)                              the
maximum number of shares of Common Stock (as set forth in the instruments
relating thereto, without regard to any provision contained therein for a
subsequent adjustment of such number) issuable upon the exercise of such Options
or the conversion or exchange of such Convertible Securities.

 

8.NO DILUTION OR IMPAIRMENT.  The Company will not, by amendment of its
Certificate of Incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of the Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in taking all such action as may be necessary
or appropriate in order to protect the rights of the holder of the Warrant
against dilution.  Without limiting the generality of the foregoing, the Company
(i) will not increase the par value of any shares of stock receivable on the
exercise of the Warrant above the amount payable therefor on such exercise, (ii)
will take all such action as may be necessary or appropriate in order that the
Company may validly and legally issue fully paid and non-assessable shares of
stock on the exercise of the Warrant from time to time outstanding, including by
(A) preparing an Information Statement on Schedule 14C (the “Information
Statement”) relating to the approval by written consent of the issuance of the
Warrant Shares under this Warrant, and all other shares issuable by the Company
pursuant to other instruments dated as of February 21, 2012, as required by
Nasdaq Listing Rule 5635, (B) filing the Information Statement with the
Securities and Exchange Commission (the “SEC”), (C) using its best efforts to
cause the Information Statement to be cleared by the SEC as promptly as
practicable and (D) disseminating the Information Statement to the shareholders
of the Company, and (iii) subject to Section 15, will not transfer all or
substantially all of its properties and assets to any other entity (corporate or
otherwise), or consolidate with or merge into any other entity or permit any
such entity to consolidate with or merge with the Company (if the Company is not
the surviving entity), unless such other entity shall expressly assume in
writing and will be bound by all the terms of this Warrant and the Purchase
Agreement. 

 

9.CERTIFICATE AS TO ADJUSTMENTS.  In each case of any event that may require any
adjustment or readjustment in the shares of Common Stock issuable on the
exercise of this Warrant, the Company at its expense will promptly prepare a
certificate setting forth such adjustment or readjustment, or stating the
reasons why no adjustment or readjustment is being made, and showing, in detail,
the facts upon which any such adjustment or readjustment is based, including a
statement of (i) the number of shares of Common Stock Deemed Outstanding, and
(ii) the number of shares of Common Stock to be received upon exercise of this
Warrant, in effect immediately prior to such adjustment or readjustment and as
adjusted and readjusted (if required by Section 7) on account thereof.  The
Company will forthwith mail a copy of each such certificate to each holder of a
Warrant, and will, on the written request at any time of any holder of a
Warrant, furnish to such holder a like certificate setting forth the
calculations used to determine such adjustment or readjustment.

 

10.NOTICES OF RECORD DATE.  In the event of:

 

(a)any taking by the Company of a record of the holders of any class of
securities for the purpose of determining the holders thereof who are entitled
to receive any dividend or other distribution, or any right to subscribe for,
purchase or otherwise acquire any shares of stock of any class or any other
securities or property, or to receive any other right; or

 





 

A/75465809.2 

--------------------------------------------------------------------------------

 

 

--

 

 

(b)any capital reorganization of the Company, any reclassification or
recapitalization of the capital stock of the Company or any transfer of all or
substantially all the assets of the Company to or any consolidation or merger of
the Company with or into any other Person or any other Fundamental Change; or

 

(c)any voluntary or involuntary dissolution, liquidation or winding-up of the
Company;

 

then, and in each such event, the Company will mail or cause to be mailed to the
holder of this Warrant a notice specifying (i) the date on which any such record
is to be taken for the purpose of such dividend, distribution or right, and
stating the amount and character of such dividend, distribution or right, or
(ii) the date on which any such reorganization, reclassification,
recapitalization, transfer, consolidation, merger, dissolution, liquidation or
winding-up is anticipated to take place, and the time, if any is to be fixed, as
of which the holders of record of Common Stock (or Other Securities) shall be
entitled to exchange their shares of Common Stock (or Other Securities) for
securities or other property deliverable on such reorganization,
reclassification, recapitalization, transfer, consolidation, merger,
dissolution, liquidation or winding-up.  Such notice shall be mailed at least
thirty (30) days prior to the date specified in such notice on which any such
action is to be taken.

 

11.RESERVATION OF STOCK ISSUABLE ON EXERCISE OF WARRANT.  The Company will at
all times reserve and keep available, solely for issuance and delivery on the
exercise of this Warrant, a number of shares of Common Stock equal to the total
number of shares of Common Stock from time to time issuable upon exercise of
this Warrant, and, from time to time, will take all steps necessary to amend its
Certificate of Incorporation to provide sufficient reserves of shares of Common
Stock issuable upon exercise of this Warrant. 

 

12.DEFINITIONS.  As used herein the following terms, unless the context
otherwise requires, have the following respective meanings:

 

            Additional Shares of Common Stock means all shares of Common Stock
issued (or, pursuant to Section 7.3(b) hereof, deemed to be issued) by the
Company after the Closing Day, including without limitation any treasury shares
sold or otherwise transferred by the Company, but excluding shares of Common
Stock issued or issuable by reason of a dividend, stock split, split-up or other
distribution on shares of Common Stock for which an adjustment is made pursuant
to Section 7.1 hereof, but excluding shares of Common Stock issued or issuable
as Excluded Compensation Issuances.

 

Aggregate Exercise Price means, in connection with the exercise of this Warrant
at any time, an amount equal to the product obtained by multiplying (i) the
Exercise Price times (ii) the number of shares of Common Stock for which this
Warrant is being exercised at such time.

Common Stock means (i) the Company's Common Stock, $.01 par value per share,
(ii) any other capital stock of any class or classes (however designated) of the
Company, the holders of which shall have the right, without limitation as to
amount, either to all or to a share of the balance of current dividends and
liquidating dividends after the payment of dividends and distributions on any
shares entitled to preference, and (iii) any other securities into which or for
which any of the securities described in clauses (i), or (ii) above have been
converted or exchanged pursuant to a plan of recapitalization, reorganization,
merger, sale of assets or otherwise.

 





 

A/75465809.2 

--------------------------------------------------------------------------------

 

 

--

 

 

            Common Stock Deemed Outstanding means, at any given time, the number
of shares of Common Stock actually outstanding at such time, plus the number of
shares of Common Stock issuable at such time upon conversion of any Convertible
Securities and Options (other than this Warrant and any other warrants issued
under the Purchase Agreement) then outstanding to the extent such Convertible
Security or Option is (i) convertible, exercisable or exchangeable at such time
and (ii) convertible, exercisable or exchangeable at a price that is less than
the Fair Market Value of a share of Common Stock issuable upon such conversion,
exercise or exchange at such time.

 

            Convertible Securities means any evidences of Indebtedness, shares
(other than Common Stock) or other securities directly or indirectly convertible
into or exchangeable for Common Stock.

 

            Exercise Period means the period commencing on August 21, 2012 and
ending on the eighth anniversary of such date.

 

            Exercise Price means $2.00 per share.

 

            Exercise Shares means the shares of Common Stock for which this
Warrant is then being exercised.

 

            Fair Market Value means, with respect to any security or other
property, the fair market value of such security or other property as determined
unanimously by the Board of Directors, acting in good faith.  If the Board of
Directors is unable to unanimously agree to the fair market value, it will have
an independent third-party appraisal conducted by a nationally-recognized
valuation company and the determination of such company shall be final.

            Fundamental Change means an event or series of events by which any
of the following occurs:

(i)      a “person” or “group” within the meaning of Section 13(d) of the
Exchange Act (other than a “person” or “group” comprised solely of Permitted
Holders) files a Schedule TO or any schedule, form or report under the Exchange
Act disclosing that such person or group has become the direct or indirect
ultimate beneficial owner of common equity of the Company representing more than
50% of the voting power of the outstanding Common Stock; provided, however, that
notwithstanding anything herein to the contrary, a Fundamental Change shall be
deemed to have occurred if the Permitted Holders, as a group, acquire beneficial
ownership in excess of 75,976,851 shares of Common Stock (as appropriately
adjusted for stock splits and similar transactions); provided, however, that
Transfers, under the Company’s long term incentive plan, to Messrs. Brooks,
Kearby or Hearn, as part of the compensation earned by such person as a director
or officer of the Company shall not be counted towards determining whether a
Fundamental Change under this clause (i) has occurred, so long as such Transfers
do not exceed 1,000,000 shares in the aggregate to such Persons per calendar
year; provided further, however, that if at any time the Permitted Holders,
taken as a group, own less than 50% of the then outstanding Common Stock, a
Fundamental Change will be deemed to have occurred if the Permitted Holders
thereafter become the direct or indirect ultimate beneficial owners of common
equity of the Company representing more than 50% of the voting power of the
outstanding Common Stock; 

(ii)    the consummation of: (A) any sale, lease or other transfer in one
transaction or a series of related transactions of all or substantially all of
the consolidated assets of the Company and



 

A/75465809.2 

--------------------------------------------------------------------------------

 

 

--

 

 

the Subsidiaries, taken as a whole, to any Person or Persons (other than, so
long as any amounts remain outstanding with respect to the Notes, one of the
Guarantors to the extent permitted pursuant to Purchase Agreement, and after all
amounts with respect to the Notes have been discharged, one of the
Subsidiaries); or (B) any transaction or series of related transactions in
connection with which (whether by means of exchange, liquidation, consolidation,
merger, combination, reclassification, recapitalization, acquisition or
otherwise) all of the Common Stock is exchanged for, converted into, acquired
for, or constitutes solely the right to receive, other securities, other
property, assets or cash, but excluding any merger, consolidation, share
exchange or acquisition of the Company with or by another person pursuant to
which the persons that beneficially owned, directly or indirectly, the Company’s
voting shares immediately prior to such transaction beneficially own, directly
or indirectly, immediately after such transaction, shares of the surviving,
continuing or acquiring corporation’s stock representing more than 50% of the
total outstanding voting power of all outstanding classes of stock of the
surviving, continuing or acquiring corporation in substantially the same
proportions (relative to each other) as immediately prior to such transaction;
or

(iii)  the Company’s stockholders approve and adopt a plan of liquidation or
dissolution of the Company or a sale of all or substantially all of the
Company’s assets.

            Market Price means, with respect to the Common Stock, on any given
day, the closing sale price or, if no closing sale price is reported, the last
reported sale price of the shares of the Common Stock on the Nasdaq Capital
Market on such date.  If the Common Stock is not traded on the Nasdaq Capital
Market on any date of determination, the Market Price of the Common Stock on
such date of determination means the closing sale price as reported in the
composite transactions for the principal U.S. national or regional securities
exchange on which the Common Stock is so listed or quoted, or, if no closing
sale price is reported, the last reported sale price on the principal U.S.
national or regional securities exchange on which the Common Stock is so listed
or quoted, or if the Common Stock is not so listed or quoted on a U.S. national
or regional securities exchange, the last quoted bid price for the Common Stock
in the over-the-counter market as reported by Pink Sheets LLC or similar
organization, or, if that bid price is not available, the market price of the
Common Stock on that date as determined by a nationally recognized independent
investment banking firm retained by the Company for this purpose.

            Option means any rights, options or warrants to subscribe for,
purchase or otherwise acquire Common Stock or Convertible Securities.

 

Other Securities refers to any stock (other than Common Stock) and other
securities of the Company or any other entity (corporate or otherwise) (i) which
the holder of this Warrant at any time shall be entitled to receive, or shall
have received, on the exercise of this Warrant, in lieu of or in addition to
Common Stock, or (ii) which at any time shall be issuable or shall have been
issued in exchange for or in replacement of Common Stock or Other Securities, in
each case pursuant to Section 5 or 6 hereof.

 

Permitted Holders means Todd Brooks, John Hearn, Gaston Kearby, their respective
heirs and any Permitted Transferees (as defined in the Amended and Restated
Lock-Up Agreement, dated as of March [25], 2013, by and between the Company and
the Restricted Stockholders (defined therein) of the foregoing.

 

Preliminary Fundamental Change means, with respect to the Company, (A) the
execution of a definitive agreement for a transaction or (B) the recommendation
that stockholders tender in response



 

A/75465809.2 

--------------------------------------------------------------------------------

 

 

--

 

 

to a tender or exchange offer, in the case of both (A) and (B), that would
reasonably be expected to result in a Fundamental Change. 

Principal Market means, at any time, the securities exchange, quotation system
or over-the-counter trading facility on which the Common Stock is then
principally traded or quoted at such time.

Reference Price means, on any date of determination, the greater of (i) the
Market Price per share as of such date and (ii) the Exercise Price.

 

Spin-Off means a transaction in which the Company spins off or otherwise divests
itself of a part of its business or operations or disposes all or a part of its
assets in a transaction in which the Company does not receive compensation for
such business, operations or assets, but causes securities of a subsidiary of
the Company or another entity to be distributed or otherwise issued to security
holders of the Company,

Trading Day means, at any time, a day on which the Principal Market is open for
the general trading or quotation of securities and the Common Stock is traded or
quoted thereon without suspension or interruption.

13.            LIMITATION ON BENEFICIAL OWNERSHIP.  Notwithstanding the
foregoing, the holder shall not be entitled to receive shares of Common Stock
upon exercise of this Warrant to the extent (but only to the extent) that such
receipt would cause the holder to become, directly or indirectly, a “beneficial
owner” (within the meaning of Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder) of a number of shares of Common Stock
which exceeds the Maximum Percentage of the shares of Common Stock outstanding
at such time.  This limitation on beneficial ownership shall be terminated (i)
upon 61 days’ notice to the Company by the holder or (ii) immediately on the
date that is 30 days prior to the expiration of the Exercise Period.  Any
purported delivery of shares of Common Stock upon exercise of this Warrant shall
be void and have no effect to the extent (but only to the extent) that such
delivery would result in the holder becoming the beneficial owner of more than
the Maximum Percentage of the shares of Common Stock outstanding at such
time.  If any delivery of shares of Common Stock owed to the holder upon
exercise of this Warrant is not made, in whole or in part, as a result of this
limitation, the Company’s obligation to make such delivery shall not be
extinguished and the Company shall deliver such shares of Common Stock as
promptly as practicable after the holder gives notice to the Company that such
delivery would not result in such limitation being triggered.  For purposes of
this Section 13, (a) the term “Maximum Percentage” shall mean initially 5%;
provided, that if at any time after the Closing Day the Holder Group
beneficially owns in excess of 5% of the outstanding shares of Common Stock
(excluding any shares issuable under this Warrant and any other convertible
security including a similar limitation), then the Maximum Percentage shall
automatically increase to 10% so long as the Holder Group owns in excess of 5%
of the outstanding shares of Common Stock (excluding any shares issuable under
this Warrant and any other convertible security including a similar limitation),
and (b) the term “Holder Group” shall mean the holder of this Warrant plus any
other person with which such holder is considered to be part of a group under
Section 13 of the Exchange Act or with which such holder otherwise files reports
under Sections 13 and/or 16 of the Exchange Act.  The limitations in this
Section 13 shall not have an effect on any calculation or payment due to the
Holder of this Warrant pursuant to Section 15 hereof.

 

14.            LIMITATION ON CONVERSION.  Notwithstanding anything herein to the
contrary, the number of Warrant Shares issuable upon exercise of this Warrant at
any given time, when combined



 

A/75465809.2 

--------------------------------------------------------------------------------

 

 

--

 

 

with the aggregate number of Warrant Shares previously issued upon conversion of
this Warrant and any other warrant issued by the Company on the Closing Day,
pursuant to the Purchase Agreement, may not, in the absence of approval by the
Company’s shareholders in accordance with applicable law and the rules and
regulations of the Principal Market, exceed 19.9% of the number of shares of
Common Stock issued and outstanding immediately prior to the issuance of such
warrants.  Upon receipt of such requisite approval, the Company shall deliver to
the Holder a certificate, in form reasonably satisfactory to the Holder,
certifying that the limitation contained in this Section 14 has been duly
removed by the Company and is no longer applicable to this Warrant.

 

15.            FUNDAMENTAL CHANGE.  Upon the occurrence of a Fundamental Change,
the Company shall, upon the consummation of such Fundamental Change, make an
offer to repurchase all of this Warrant at the option value of the Warrant using
Black-Scholes calculation methods and making the assumptions described in the
Black-Scholes methodology described in Exhibit A.  Such offer shall be made
within ten (10) business days following the consummation of such Fundamental
Change, and shall remain open for a period of not less than twenty (20) business
days nor more than thirty (30) business days.  Payment of such purchase price by
the Company to the holder of this Warrant, if tendered pursuant to such offer to
purchase, shall be due in cash promptly upon termination of such offer
period.  The Company will comply with all the applicable provisions of Rule
13e-4 and any other tender offer rules under the Exchange Act, if required, in
connection with any offer by the Company to repurchase this Warrant and to the
extent necessary to comply therewith, the time periods specified herein shall be
extended accordingly.  The fact that this Warrant may be exercised on a cashless
net exercise basis as provided in Section 2.3 shall not have any effect on any
calculation or payment due to the Holder of this Warrant pursuant to this
Section 15.  The Company agrees that it will not take any action resulting in a
Preliminary Fundamental Change or a Fundamental Change in the absence of
definitive documentation providing for such repurchase of the Warrant pursuant
to this Section 15.

 

16.WARRANT AGENT.  The Company may, by written notice to the holder of this
Warrant, appoint an agent for the purpose of issuing Common Stock on the
exercise of this Warrant pursuant to Section 2 hereof, and exchanging or
replacing this Warrant pursuant to the Purchase Agreement, or any of the
foregoing, and thereafter any such issuance, exchange or replacement, as the
case may be, shall be made at such office by such agent.

 

17.REMEDIES.  The Company stipulates that the remedies at law of the holder of
this Warrant in the event of any default or threatened default by the Company in
the performance of or compliance with any of the terms of this Warrant are not
and will not be adequate, and that such terms may be specifically enforced by a
decree for the specific performance of any agreement contained herein or by an
injunction against a violation of any of the terms hereof or otherwise.

 

18.NOTICES.  All notices and other communications from the Company to the holder
of this Warrant shall be mailed by first class registered or certified mail,
postage prepaid, or sent by overnight courier (or sent in the form of a telex or
telecopy) at such address as may have been furnished to the Company in writing
by such holder or, until any such holder furnishes to the Company an address,
then to, and at the address of, the last holder of this Warrant who has so
furnished an address to the Company.

 

19.MISCELLANEOUS.  In case any provision of this Warrant shall be invalid,
illegal or unenforceable, or partially invalid, illegal or unenforceable, the
provision shall be enforced to the extent, if any, that it may legally be
enforced and the validity, legality and enforceability of the



 

A/75465809.2 

--------------------------------------------------------------------------------

 

 

--

 

 

remaining provisions shall not in any way be affected or impaired thereby.  This
Warrant and any term hereof may be changed, waived, discharged or terminated
only by a statement in writing signed by the party against which enforcement of
such change, waiver, discharge or termination is sought.  This Warrant shall be
governed by and construed in accordance with the domestic substantive laws (and
not the conflict of law rules) of the State of New York.  The headings in this
Warrant are for purposes of reference only, and shall not limit or otherwise
affect any of the terms hereof. 



 





 

A/75465809.2 

--------------------------------------------------------------------------------

 

 

--

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer.

 

Dated as of March __, 2013

 

ZaZa Energy Corporation

 

 

 

By:

 

Title:

 

 





 

A/75465809.2 

--------------------------------------------------------------------------------

 

 

--

 

 



FORM OF SUBSCRIPTION

 

(To be signed only on exercise

of Common Stock Purchase Warrant)

 

TO:ZaZa Energy Corporation

 

1.            The undersigned Holder of the attached Warrant hereby elects to
exercise its purchase right under such Warrant to purchase shares of Common
Stock of ZaZa Energy Corporation, a Delaware corporation (the “Company”), as
follows (check one or more, as applicable):

         to exercise the Warrant to purchase __________ shares of Common Stock
and to pay the Aggregate Exercise Price therefor by wire transfer of United
States funds to the account of the Company, which transfer has been made prior
to or as of the date of delivery of this Form of Subscription pursuant to the
instructions of the Company;

            and/or

         to exercise the Warrant with respect to ____________ shares of Common
Stock pursuant to the net exercise provisions specified in Section 2.3 of the
Warrant.

2.            Please issue a stock certificate or certificates representing the
appropriate number of shares of Common Stock in the name of the undersigned or
in such other name(s) as is specified below:

Name:

Address:





TIN:

 

 



(Signature must conform exactly to name of Holder

as specified on the face of the Warrant)

 

Dated:                                     

 





 

A/75465809.2 

--------------------------------------------------------------------------------

 

 

--

 

 



FORM OF ASSIGNMENT

(To be signed only on transfer of Warrant)

 

 

For value received, the undersigned hereby sells, assigns, and transfers unto
____________ the right represented by the within Warrant to purchase        
shares of Common Stock of ZaZa Energy Corporation, a Delaware corporation, to
which the within Warrant relates, and appoints _______________ attorney to
transfer such right on the books of ZaZa Energy Corporation, with full power of
substitution in the premises.

 

[insert name of Holder]

 

 

 

Dated:                 By:



Title:

 

[insert address of Holder]

 

 

 

Signed in the presence of:

 

 



 

 

 

 

A/75465809.2 

--------------------------------------------------------------------------------

 

 

EXHIBIT A 


Black-Scholes Assumptions 

 

For the purpose of this Exhibit A:

 

“Acquiror” means (A) the third party that has entered into definitive document
for a transaction, or (B) the offeror in the event of a tender or exchange
offer, which could reasonably result in a Fundamental Change upon consummation.

 

Underlying Security Price:



·

In the event of a merger or acquisition, (A) in the event of an “all cash” deal,
the cash per share offered to the Company’s stockholders by the Acquiror; (B) in
the event of an “all stock” deal, (1) in the event of a fixed exchange ratio
transaction, the product of (i) the average of the Market Price of the
Acquiror’s common stock for the ten trading day period ending on the day
preceding the date of the Preliminary Fundamental Change and (ii) the number of
Acquiror’s shares being offered for one share of Common Stock and (2) in the
event of a fixed value transaction, the value offered by the Acquiror for one
share of Common Stock; (C) in the event of a transaction contemplating various
forms of consideration for each share of Common Stock, the cash portion, if any,
shall be valued as clause (A) above and the stock portion shall be valued as
clause (B) above and any other forms of consideration shall be valued by the
Board of Directors of the Company in good faith, without applying any discounts
to such consideration.





·

In the event of all other Fundamental Change events, the average of the Market
Price of the Common Stock for the ten trading day period beginning on the date
of the Preliminary Fundamental Change.



 

Exercise Price:

The Exercise Price as adjusted and then in effect for the Warrant.

Dividend Rate:

The Company’s annualized dividend yield as of the date of the Preliminary
Fundamental Change in the event of a Fundamental Change (the “Reference Date”).

Interest Rate:

The applicable U.S. 5 year treasury note risk free rate as of the Reference
Date.

Model Type:

Black-Scholes

Exercise Type:

American

Put or Call:

Call

Trade Date:

The Reference Date

Expiration Date:

The expiration of the Exercise Period

Settle Date:

The Reference Date plus one business day

Exercise Delay:

0

Volatility:

The average daily volatility over the previous six months for the Common Stock
as listed by Bloomberg L.P., as of the Reference Date; provided, however, that
if the Underlying Security Price on the Reference Date is at least $10 per
share, then the Volatility shall be no more than 40%.

 

Such valuation of the Warrant based on the Black-Scholes methodology shall not
be discounted in any way. If the holder disputes such Black-Scholes valuation
pursuant to this Exhibit A as calculated by the Company, the Company and the
holder will choose a mutually-agreeable firm to compute the valuation of the
Warrant using the guidelines above, and such valuation shall be final. The fees
and expenses of such firm shall be borne equally by the Company and the holder. 
In the event that a new warrant is issued by a company in a Spin-Off from the
Company pursuant to Section 5.1(b) of the Warrant, references in this Exhibit A
to such spun-off company’s “Dividend Rate” and “Volatility” shall refer those of
the Company unless at the time of such measurement, such spun-off company has
been trading in the public markets for at least 6 months.





 

A/75465809.2 

--------------------------------------------------------------------------------

 

 

--

 

 

 



 

A/75465809.2 

--------------------------------------------------------------------------------